PER CURIAM.
We affirm the order under review as appellants were required to file refund claims before invoking the circuit court’s jurisdiction. Westring v. State, Dep’t of Revenue, 682 So.2d 171 (Fla. 3d DCA), review denied, 686 So.2d 583 (Fla.1996); State, Dep’t of Revenue v. Bauta, 691 So.2d 1173 (Fla. 3d DCA 1997).
Furthermore, we certify conflict with Nemeth v. Florida Dep’t of Revenue, 686 So.2d 778 (Fla. 4th DCA 1997), review pending, No. 89,909 (Fla. Feb. 24, 1997), and Public Med. Assistance Trust Fund v. Hameroff, 689 So.2d 358 (Fla. 1st DCA 1997), and certify to the Florida Supreme Court the following question of great public importance:
WHETHER DEPARTMENT OF REVENUE V. KUHNLEIN, 646 So.2d 717 (Fla.1994), CERT. DENIED, — U.S. -, 115 S.Ct. 2608, 132 L.Ed.2d 853 (1995), OVERRULED OR RECEDED FROM STATE EX REL. VICTOR CHEMICAL WORKS V. GAY, 74 So.2d 560 (Fla.1954)?
Affirmed; conflict and question certified.